IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-85,808-01 & WR-85,808-02


                   EX PARTE CODY ALLEN BUTTERFIELD, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
              CAUSE NOS. CR01864 & CR02066 IN THE DISTRICT COURT
                           FROM RED RIVER COUNTY


        Per curiam. ALCALA , J., concurs.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual

assault of a child and engaging in organized criminal activity and sentenced to sixteen and eight

years’ imprisonment. He did not appeal his convictions.

        Applicant contends that his trial counsel rendered ineffective assistance by failing to

investigate his mental health history, failing to pursue a defense of lack of intent, failing to utilize

his alcohol addiction as a mitigating factor, and improperly informing him of his parole eligibility

date.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Moussazadeh, 361 S.W.3d 684, 690 (Tex. Crim. App. 2012). In these circumstances, additional

facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact. The trial court shall order trial counsel

to respond to Applicant’s claim of ineffective assistance of counsel. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                          3

Filed: October 19, 2016
Do not publish